Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3, 5-7. The examined Claims are 1, 3, 5-7, with Claims 1, 3, 5, 7 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous objection to Claim 7 has been withdrawn, and further, the previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended Claim 1 to require that (1) the fuel cell stacks or columns are specifically solid oxide fuel cell stacks or columns, (2) the pressure drop tool is inserted into the gas conduit of one of the fuel cell stacks or columns which has the lowest pressure drop, and (3) the pressure drop tool is a porous plug or plate with holes which is retained inside the gas conduit by 
	Accordingly, Applicant argues that the prior art of record (i.e. Bosco, as modified by Chapman and Shajii) neither teaches nor obviates the instantly claimed method (Pages 5-8 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 3, 5-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record are DiPierno Bosco et al. (US 6,103,409, hereinafter referred to as “Bosco”), Chapman et al. (US 2004/0202907), and Shajii et al. (US 2005/0218361).

Bosco teaches a fuel cell system and a method of monitoring fuel cells to detect and correct flooding (Abstract). Bosco teaches that the method comprises monitoring pressure drop data across fuel cell reactant flow fields and comparing said pressure drop data to predetermined thresholds of unacceptability, wherein corrective actions are initiated when the pressure drop across said fuel cell reactant flow fields is found to be unacceptable (i.e. found to exceed a predetermined threshold of unacceptability) (Abstract, col. 2 lines 13-42). As illustrated in Figure 1, Bosco teaches that the method comprises measuring, via pressure sensors (32, 34, 36, 38), the pressure drop across the anode flow 
Chapman teaches a method of controlling reactant flow through a fuel cell (Abstract, [0001]). Chapman teaches that a non-uniform reactant flow distribution to fuel cells operating in parallel (i.e. operating using a common reactant feed stream) is undesirable ([0039]). However, Chapman teaches that such a phenomenon can be mitigated by monitoring the pressure drops across each individual fuel cell, comparing the pressure drops of each individual fuel cell, and further adjusting the pressure drops across each individual fuel cell, such that when compared to one another the pressure drop across each of the individual fuel cells are matched to one another ([0039]-[0040]).
Shajii teaches a valve assembly for controlling the flow of a fluid (Abstract). As illustrated in Figure 1, Shajii teaches that the valve assembly comprises an outer wall (16), an inlet port (18), an outlet port (14), a valve member (20), a valve actuator (22), and a porous tube (12), wherein the porous tube surrounds both the valve member and the outlet port ([0014]-[0019]). Shajii teaches that the valve assembly is relatively inexpensive, has a wide dynamic range, provides linear operating conditions, and provides accurate flow measurement capabilities ([0027]).

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729